‘Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an electronic communication from Applicants’ representative, Terry M. Sanks, Esq., on 9 February 2022.
	Claims 1, 36, 38, and 39 are amended as follows:
1. 	(AMENDED)	A method for preparing at least one ultra-small lipid structure (USLS) comprising the step of diluting a solution, in a single dilution process step, with water at a dilution ratio of about 1:5 to about 1:200 
wherein the solution comprises: 
(a) 	a hydro-organic solvent mixture containing about 0.1% to about 20% (v/v) water and about 80% to about 99.9% (v/v) of one or more water-miscible organic solvents; 
(b) 	about 50 mg/ml to about 250 mg/ml of one or more lipid compounds, wherein prior to diluting the solution, none of the one or more lipid compounds in the solution have a closed lipid structure; and 

wherein the term "ultra-small lipid structures (USLS)" refers to lipid vesicles having a bilayer or non-bilayer lipid surrounding structure and an aqueous or semi-aqueous core, and 5AMENDMENT UNDER 37 C.F.R. §1.116 U.S. APPLICATION NO. 15/565,833 having an average diameter of 100 nm or less as measured using a dynamic light scattering (DLS) analyzer,
wherein the USLS product obtained contains a population of from 1% to 2% particles having diameter of from 1 nm to 5 nm as measured using a dynamic light scattering (DLS) analyzer.
	36.	(CANCELED)
	37.	(AMENDED)	A method for preparing at least one ultra-small lipid structure (USLS) comprising the step of diluting a solution, during a single step dilution process, with water at a dilution ratio of about 1:5 to about 1:200
wherein the solution comprises: 
(a) a hydro-organic solvent mixture containing about 0.1% to about 20% (v/v) water and about 80% to about 99.9% (v/v) of one or more water-miscible organic solvents; 
(b) about 50 mg/ml to about 250 mg/ml of one or more lipid compounds, wherein prior to diluting the solution, none of the one or more lipid compounds in the solution have a closed lipid structure; and 
(c) one or more passenger compounds, 

wherein the term "ultra-small lipid structures (USLS)" refers to lipid vesicles having a bilayer or non-bilayer lipid surrounding structure and an aqueous or semi-aqueous core, and having an average diameter of 100 nm or less as measured using a dynamic light scattering (DLS) analyzer.
	38.	(AMENDED)	The method of claim [[36]] 1, wherein the one or more lipid compounds are mixed phospholipids derived from plant sources containing linolenic acid and linoleic acid as the acyl chains of the phospholipids; 
wherein the one or more lipid compounds comprise soy phospholipids.
 39.	(AMENDED)	The method of claim [[36]] 1, wherein the one or more passenger compounds are hydrophilic, lipophilic, amphipathic or a combination of one or more of hydrophilic, lipophilic, or amphipathic compounds; or 
wherein the passenger compounds comprise a medicament; or 
wherein the passenger compounds comprise a nutritional substance; or 
wherein the passenger compounds comprise a food component; or 
wherein the dilution ratio is about 1:10 to about 1:100; or 
wherein the method has a rate of sequestration of the passenger compounds of at least 80%; or 


The following is an Examiner’s Statement of Reasons for Allowance: 
Applicants have amended the claims to more clearly express that the instant invention is directed to processes for preparing ultra-small lipid structures by diluting a pre-cursor solution comprising water-miscible organic solvents, lipid compounds, and passenger compounds, the dilution performed in a single step, such that dilution of the pre-cursor solution with water both creates a lipid structure and loads the lipid structure with passenger compounds.  In contrast, the processes disclosed in the prior art are directed to loading pre-formed lipid structures with passenger compounds, wherein the processes comprise step-wise dilution of a pre-cursor solution with water to achieve a targeted particle size distribution of the lipid structures. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619